Eotheock, J.
1. PRACTICE in supreme court: finding undercondence^ot1" disturbed. It appears from the evidence that the transaction out of which this litigation had its origin consisted of an exchange of certain lands in the , ° state oí Wisconsin, owned by the plaintiffs, for 7 J 1 7 ^ie t°wn lot 1n Buena Yista, owned by the defendants. The parties in making the barter ail(j trade estimated the Wisconsin property at $4,000, and the town lot at $3,000. The plaintiffs claim that the evidence shows that the lot was depreciated in value one half by reason of the incumbrance, and that, as the parties fixed the value at $3,000, the recovery should have been $1,500. It is true, there was evidence to the effect as claimed by the plaintiffs. But there was other evidence to the effect that the damage was very much less than was found by the referee. Upon the trial neither party presented any equitable issue. The case as tried consisted of purely legal claims for breaches of convenants in deeds. We are not disposed to disturb the finding of the referee on this question of fact. The report finds ample support in the evidence. Indeed, we think the allowance made to plaintiffs was very liberal.
*4602. vendor covenant661 cumbrauces: coa témporaneons oquitcharge of incumhranee. II. The evidence shows that, in computing the values of the property and in ascertaining the difference or hoot money between the property exchanged, the defendants were to pay the .mortgage upon the forty acres of land of which they now complain. It is urged bv the defendants that the plaintiffs are hound “ ®y ^ie convenant against incumbrance, and that it cannot be varied by parol evidence. The contract of exchange was in parol, and the parol evidence was explanatory of the consideration paid for the land. The effect of the parol evidence was to establish the fact that, by the exchange, property in value equal to the mortgage was placed in the defendant’s hands with which to pay off and discharge the mortgage. This question is not different in principle from that determined in Blood v. Wilkins, 43 Iowa, 567.
3. costs divided' We think the parol evidence was properly admitted. It must he remembered that this action is between the immediaie parties to the deed in which it is claimed there is a breach of convenant. As the referee found that the claims of the parties were in equipoise, we •will not disturb the order as to costs. The judgment of the court below will he
Affirmed.